Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 James Kevin Holmes, Appellant                         Appeal from the 71st District Court of
                                                       Harrison County, Texas (Tr. Ct. No. 18-
 No. 06-19-00096-CR         v.                         0193X). Memorandum Opinion delivered
                                                       by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                          and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, James Kevin Holmes, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MARCH 20, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk